           Case 1:19-cv-00311-RBW Document 21 Filed 09/30/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
DBW PARTNERS, LLC,                  )
d/b/a THE CAPITOL FORUM,            )
                                    )
                  Plaintiff,        )
                                    )
       v.                           )                             Civil Action No. 19-311 (RBW)
                                    )
BLOOMBERG, L.P. and,                )
BLOOMBERG FINANCE, L.P.             )
                                    )
                  Defendants.       )
____________________________________)

                                                       ORDER

         For the reasons to be set forth in the Memorandum Opinion to be issued by the Court

within the next sixty days, absent extraordinary circumstances, the Court will grant in part and

deny as moot in part the defendants’ motion to dismiss. Accordingly, it is hereby

         ORDERED that the defendants’ Motion to Dismiss, ECF No. 10, is GRANTED IN

PART AND DENIED AS MOOT IN PART. Specifically, the motion is DENIED AS MOOT

with respect to the defendants’ motion to dismiss for lack of subject matter jurisdiction. The

motion is GRANTED in all other respects. It is further

         ORDERED that this Order is not a final Order subject to appeal. 1


1
  To ensure that there is no confusion about the import of this Order, the Court notes for the benefit of the litigants
that this Order is not a “final decision” as that term is used in 28 U.S.C. § 1291 (2018). See St. Marks Place Hous.
Co. v. U.S. Dep’t of Hous. & Urban Dev., 610 F.3d 75, 79 (D.C. Cir. 2010) (“[A]ppeals may be taken (with certain
exceptions not relevant here) only from ‘final decisions.’”); id. at 80 (concluding that “district courts can choose
when to decide their cases,” and when an order states that it “shall not be deemed . . . final,” the Court should be
“take[n] . . . at its word”). Rather, this Order reflects the Court’s disposition of the motions, which was reached only
after carefully and thoughtfully considering the arguments of the parties as set forth in their submissions, conducting
a thorough review of the record, and drafting a Memorandum Opinion that explains the Court’s rationale in
appropriate detail. With only non-substantive tasks (e.g., reviewing citations to ensure conformity with the
Bluebook) remaining before the Memorandum Opinion can be released to the parties and the public, this matter no
                                                                                                          (continued . . .)
           Case 1:19-cv-00311-RBW Document 21 Filed 09/30/19 Page 2 of 2



         SO ORDERED this 30th day of September, 2019.



                                                                            REGGIE B. WALTON
                                                                            United States District Judge




(. . . continued)
longer requires this Court’s “judicial attention,” and therefore the Court finds it appropriate to issue this Order
expressing its disposition of the matter. See id. (questioning the “propriety” of resolving a motion which “still
require[s] judicial attention”).



                                                            2
